Case 2:20-cv-01825-MWF-MRW Document 13 Filed 04/20/20 Page 1 of 2 Page ID #:54
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-1825 MWF (MRWx)                                      Date: April 20, 2020
 Title       Anthony Bouyer v. Kapur Investments, LLC, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       A review of the docket in this action reflects that the Complaint was filed on
 February 26, 2020. (Docket No. 1). Plaintiff timely filed a Proof of Service
 (“POS”) on April 1, 2020. Pursuant to the POS, substituted service of the
 Summons and Complaint was completed with mailing on March 20, 2020; either a
 response to Complaint, or an ADA Application for Stay and Early Mediation, was
 due on or before April 10, 2020.

       The Court ORDERS Plaintiff to show cause why this action should not be
 dismissed for lack of prosecution. In response to this Order to Show Cause, the
 Court will accept the following no later than MAY 4, 2020.

          BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
           or APPLICATION FOR STAY AND EARLY MEDIATION (“ADA
           Application”) by Defendant who has been served.

                  OR

          BY PLAINTIFF: DEFAULT APPLICATION for Defendant who has
           not timely responded to the Complaint or filed an ADA Application.

 ///

 ///

 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-01825-MWF-MRW Document 13 Filed 04/20/20 Page 2 of 2 Page ID #:55
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No.        CV 20-1825 MWF (MRWx)                           Date: April 20, 2020
 Title       Anthony Bouyer v. Kapur Investments, LLC, et al.

       No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to
 respond to the Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.

                                                                Initials of Preparer: RS/sjm




 CV-90 (03/15)                      Civil Minutes – General                       Page 2 of 2
